IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0488
                              Filed June 5, 2019


WELLS FARGO BANK, N.A.,
    Plaintiff-Appellant,

vs.

JASON C. THOMAS, et al,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Henry W. Latham II,

Judge.



      Plaintiff appeals the denial of its petition to quiet title. REVERSED AND

REMANDED.



      Janelle Grace Ewing of The Sayer Law Group P.C., Waterloo, for appellant.

      Jason C. Thomas, Clinton, pro se appellee.



      Considered by Vogel, C.J., and Mullins and Bower, JJ.
                                        2


VOGEL, Chief Judge.

      Wells Fargo Bank, N.A. (Wells Fargo) appeals the denial of its petition to

quiet title as to unknown heirs of Larry F. Humphrey. Wells Fargo asserts it gave

proper notice to any unknown heirs by publication. We agree notice by publication

is sufficient as to unknown heirs, and no estate need be opened to quiet title.

Therefore, we reverse and remand.

      On September 8, 2008, Larry Humphrey executed a note borrowing

$62,521. Larry and his wife, Margaret E. Humphrey, also executed a mortgage on

real estate they owned in Clinton to secure the loan.

      Larry died on March 18, 2017, and the note was soon in default. On July

21, 2017, Wells Fargo filed a petition in foreclosure, seeking judgment in rem, and

to quiet title as to the Humphreys’ mortgaged real estate. The petition named as

defendants Jason Thomas, several other known parties, and “all known and

unknown claimants and all persons known or unknown claiming any right, title or

interest and all of their heirs, spouses, assigns, grantees, legatees, devisees and

all of the above named defendants.” Wells Fargo also moved for appointment of

a guardian ad litem (GAL) for any unknown heirs, which the court granted. Wells

Fargo published notice of the foreclosure in a local newspaper once weekly for

three consecutive weeks, and it personally provided notice to the GAL on behalf

of the unknown heirs. According to a report from the GAL, Jason Thomas said

that he was Larry’s only child, that Margaret “passed away several years ago,” and

that no estate had been opened for Larry.

      On January 10, 2018, the court granted the default judgment against

Thomas and the other named defendants. However, the court declined to quiet
                                            3


title as to any unknown heirs, finding notice by publication “is insufficient to put [any

unknown heirs] on notice of the foreclosure action.”

         Wells Fargo appeals the denial of its petition to quiet title as to the unknown

heirs. “Actions for quiet title lie in equity. As such, our review is de novo.” Moser

v. Thorp Sales Corp., 312 N.W.2d 881, 886 (Iowa 1981); see also Iowa R. App. P.

6.907.

         While the appellees have not responded to this action, the district court was

concerned about the due process rights of any unknown heirs. See War Eagle

Vill. Apartments v. Plummer, 775 N.W.2d 714, 719 (Iowa 2009) (“[W]hen an

individual’s property interests are at stake, that person is entitled to adequate

notice and a reasonable opportunity to be heard.”). The court found notice by

publication was insufficient to put the unknown heirs on notice of the foreclosure

action. Instead, the court found, “Iowa’s Probate Code provides the adequate

procedural safeguards required by War Eagle for all persons with an interest in the

real estate wherein [Wells Fargo] seeks foreclosure.” However, the Probate Code

only requires that unknown heirs receive notice by publication “once each week

for two consecutive weeks.”        Iowa Code § 633.230(1) (2017).          Wells Fargo

provided notice by publication once each week for three consecutive weeks, and

it served notice on the GAL appointed to represent the unknown heirs. Thus,

opening an estate as the court suggests would provide no greater notice than

Wells Fargo has already provided.

         Finding an estate need not be opened before foreclosure is consistent with

the Iowa Land Title Standards. Standard 7.8(1) states:
                                           4


       If a foreclosure court had in rem jurisdiction of the persons with an
       interest in the estate of a deceased borrower, and entered a decree
       of foreclosure, there is generally no need to open an estate for the
       deceased borrower. Under the doctrine of res judicata, a title
       problem can only arise in such a case if a person in interest objects
       to the procedure in the foreclosure case and the court upholds the
       objection.

Additionally, Standard 7.8(4) states, when there is no estate, “the foreclosure

should name as defendants all known persons who are reasonably believed to

have a right to inherit the property, and also all unknown persons with an interest

in the estate.” While the Iowa Land Title Standards do not have the force of law,

Standard 7.8 describes the proper procedure for foreclosing on a mortgage

granted by a now-deceased person. See Tesdell v. Hanes, 82 N.W.2d 119, 124

(Iowa 1957) (“[W]e are disposed to give serious consideration to these

standards.”).

       We find Wells Fargo has provided sufficient notice to any unknown heirs,

and the district court should not have denied the petition to quiet title on those

grounds.    We reverse the district court’s decision and remand for further

proceedings.1

       REVERSED AND REMANDED.




1
 Our decision here is consistent with U.S. Bank Nat’l Ass’n v. Parrott, No. 17-0513, 2018
WL 3472194, at *3 (Iowa Ct. App. July 18, 2018), where we similarly found the district
court abused its discretion by denying a default judgment in a foreclosure proceeding
when no estate had been opened and the unknown heirs were served notice by
publication.